IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-20668
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

RODNEY LEE PULLINS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CR-86-1
                        --------------------
                          February 16, 2000

Before   EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Rodney

Lee Pullins, has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738, 744 (1967).

Pullins has received a copy of counsel’s motion and brief but has

not filed a response.   Our independent review of counsel’s brief

and the record discloses no nonfrivolous issue.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.